Citation Nr: 1440770	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  11-25 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2014, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  In this regard, the Board notes that additional VA treatment records dated through April 2013 were associated with the paperless file after the issuance of the most recent statement of the case in August 2011.  As this matter is being remanded, the agency of original jurisdiction (AOJ) will have an opportunity to consider such records in the readjudication of the Veteran's claim.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

During the Board hearing, the Veteran described an injury to his right shoulder in a motor vehicle accident that occurred in January 1971 during active duty service and testified that he continued to experience shoulder discomfort and loss of function since the accident.  In this regard, the Veteran's service treatment records include complaints of shoulder pain in March 1970.  At such time, tenosynovitis was diagnosed.  Such further reflect that, in January 1971, he was in an auto accident and complained of right shoulder pain.  A contusion of the right shoulder with tenderness of the acromioclavicular joint were diagnosed.  Follow up records continue to show complaints of pain that subsequently decreased.  Additionally, such showed an improvement in the range of motion of the right shoulder.

At his hearing, the Veteran reported that, following such accident, he was excused from duties that would require the use of his upper body.  He further indicated that he received treatment within two years of discharge from Dr. Dubose in Blacksburg, South Carolina, who is now deceased and the records are unattainable. The Veteran also stated that he sought treatment at a VA Medical Center in Asheville, North Carolina, in the 1980's and that he was currently receiving treatment for right shoulder arthritis from Dr. Behr, who told him that the current disorder had its origin in the injury during active service.  Records from these sources of medical care have not been requested or recovered.  Such should be accomplished on remand.  

The Board notes that the Veteran was afforded a VA examination in May 2010 in order to determine whether his right shoulder disorder is related to his in-service accident.  At such time, the examiner diagnosed degenerative joint disease of the right acromioclavicular joint and right shoulder impingement syndrome; however, he determined that such current right shoulder disorders were not caused by the accident in service.  Therefore, following the receipt of any additional records, the AOJ should conduct any additionally indicated development, to include obtaining any necessary examinations and/or opinions, necessary to decide the claim.

Finally, as noted in the Introduction, additional VA treatment records dated through April 2013 have not yet been considered by the AOJ.  Therefore, in the readjudication of the Veteran's claim, the AOJ should consider the entirety of the evidence, to specifically include such associated with record since the issuance of the August 2011 statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA healthcare provider who treated him for his right shoulder disorder since service.  After obtaining any necessary authorization from him, obtain all identified records, to include those from the Asheville VA facility dated from 1980 to the present, and Dr. Behr.  The Veteran should also be invited to submit any opinion relating his right shoulder disorder to his in-service accident from Dr. Behr, as discussed as the Board hearing. 

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Following the receipt of any additional records, the AOJ should conduct any additionally indicated development, to include obtaining any necessary examinations and/or opinions, necessary to decide the claim.
3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, readjudicate the Veteran's claim based on the entirety of the evidence, to include the evidence associated with the record since the issuance of the August 2011 statement of the case.  If the claim remains denied, issue a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

